BROCK, Chief Judge.
Defendant contends the trial court committed error in denying defendant’s motion for a directed verdict at the close of State’s evidence and at the close of all the evidence. Defendant contends there was a fatal variance between the crime charged in the indictment, the sale of marijuana to Darrell Meredith, and the proof offered of a sale to Gary Miehaux.
*699“In considering a trial court’s denial of a motion for judgment of nonsuit, the evidence for the State, considered in the light most favorable to it, is deemed to be true and inconsistencies or contradictions therein are disregarded. (Citations omitted.) Evidence of the defendant which is favorable to the State is considered, but his evidence in conflict with that of the State is not considered upon such motion. (Citations omitted.)” State v. Price, 280 N.C. 154, 184 S.E. 2d 866.
The evidence presented by both parties indicates defendant made a sale of marijuana for $10.00. The State’s evidence shows that requests for the purchase of marijuana were made by Meredith or Michaux on behalf of Meredith. Even though the check was written by Michaux, the evidence is clear that the purchase was being made by Meredith. In considering the evidence in the light most favorable to the State, the evidence introduced was sufficient for submission of the case to the jury. This assignment of error is overruled.
Defendant contends the trial court committed error in refusing to instruct the jury on the defense of entrapment. Defendant contends the evidence presented was sufficient to require the trial court on its own motion or motion of the defendant to instruct the jury on the elements and consequences of the defense of entrapment.
“Where the offense charged is a crime regardless of the consent of any one, it seems that an essential element of entrapment is that the acts charged as crimes were incited directly or indirectly by officers or agents of the government or state; that it is not entrapment that one has been induced by some other than a person acting for the government or state to commit a crime.” State v. Jackson, 243 N.C. 216, 90 S.E. 2d 507.
The evidence presented shows, at best, requests by Meredith that defendant sell him a quantity of marijuana. The requests by Meredith were in response to a suggestion by defendant that marijuana should not be condemned until it had been tried. Furthermore, there is no evidence suggesting that Meredith acted as an agent for law enforcement officers. Meredith acted upon his own initiative in meeting the defendant, in requesting the marijuana, and in purchasing the marijuana from defendant. Only after approximately nine-tenths of the purchased marijuana had been consumed did Meredith get in touch with SBI Agent Maxey and turn over the marijuana to Maxey. Although the record shows reimbursement of Meredith by Agent *700Maxey, there is no evidence presented which would tend to show that Maxey recruited Meredith for the purpose of inducing defendant to commit a crime.
This assignment of error is overruled.
Defendant contends the trial court committed error in its instructions to the jury as to character evidence and the elements of the crime charged, and expressed an opinion to the jury by identifying defendant as the party who requested additional instructions characterizing these as “contentions” rather than “evidence.”
We have reviewed the entire charge to the jury and find no prejudicial error or erroneous instructions regarding the evidence presented by either side. We do not feel that defendant’s argument of the effect upon the jury of the use of the word “contentions” as opposed to “evidence” or “evidence tending to show” bears any validity other than one of semantical differences. The trial court’s use of the term “contentions” in the circumstances shown here is not sufficient to intimate to the jury any personal evaluation of the evidence presented. This assignment of error is overruled.
In our opinion, defendant received a fair trial, free from prejudicial error.
No error.
Judges Parker and Baley concur.